COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-14-00049-CV


Thomas S. Diffley                      §    From the 348th District Court

v.                                     §    of Tarrant County (348-269334-13)

JP Morgan Chase Bank, N.A. and         §    March 20, 2014
Mortgage Electronic Registration
Systems, Inc.                          §    Opinion by Justice Gabriel

                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.

                                   SECOND DISTRICT COURT OF APPEALS


                                   By:_/s/Lee Gabriel_____________________
                                       Justice Lee Gabriel